NOTE: ThiS order is nonprecedential
Um'ted States Court of Appeals
for the Federal Circuit
IN RE TD AMERITRA])E, INC.,
Petiti0ner.
Misce11ane0us D0cket N0. 107
011 Petiti0n for Writ of MandamuS to the United States
DiStrict C0u1't for the EaStern DiStrict of TeXaS.in case no
10-CV-320, Chief Judge David J. F01s0n1.
IN RE SCOTTRADE, INC.,
Petitioner.
Misce11ane0us D0cket N0. 109
011 Petiti0n for Writ of Mandamus to the United States
District C0u1't for the Eastern District of TexaS in case no
10-CV-320, Chief Judge David J. F01s0m.

IN RE TD AMERITRADE
2
ON MOTION
ORDER
Ganas, LLC moves without opposition for a 13-day ex-
tension of time, until December 14, 2011, to f1le its oppo-
sition to the petition for writ of mandamus filed by
petitioner, TD Ameritrade, Inc. The court notes that an
extension of time was granted on NoVember 30, 2011
setting the new due date for joint opposition to the peti-
tions for writ of mandamus f11ed by petitioners TD Ameri-
trade, Inc. and Scottrade, Inc. as January 9, 2012.
Acoording1y, .
IT ls ORDERED THAT:
The motion for this extension of time is denied as
moot.
FoR THE CoURT
 0 2  lsi Jan Horba1__\;
Date J an Horbaly
Clerk
».m»n»Ft%E?paeFoa
THE FEDERAL C1RCU1T
[1EC 02 2011
.IAN HORBALY
GLERK

3
cci 1\/Iichae1Hawes, Esq.
Zachariah Spear Harrington, Esq.
Jason M. Schwent, Esq.
IN RE TD AMERITRADE
Clerk, United States District Court for the Eastern
District of Texas
s21